ITEMID: 001-83269
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF BAGEL v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 3;No violation of Art. 3
JUDGES: Loukis Loucaides
TEXT: 5. The applicant was born in 1951 and lives in Barnaul.
6. On 12 October and 15 December 1999 and on 4 February 2000 the applicant was charged with unlawful business activities, tax evasion and fraud, respectively. Three criminal cases against the applicant were initiated.
7. On 4 February 2000 the applicant was remanded in custody.
8. On 9 August 2000 the three criminal cases against the applicant were joined.
9. From 10 December 1999 to 15 March 2001 the prosecutor's office of the Tsentralnyy District of Barnaul extended the preliminary investigation seven times in view of the complexity of the case.
10. On 29 June 2001 the bill of indictment against the applicant was issued.
11. On 17 September 2001 the case was transmitted to the Tsentralniy District Court of Barnaul.
12. On 6 March 2003 the Tsentralniy District Court of Barnaul convicted the applicant as charged and sentenced him to four years' imprisonment.
13. On 15 May 2003 the Altayskiy Regional Court commuted the term of imprisonment to three years and ten months and upheld the remainder of the judgment.
14. The applicant was released on 23 May 2003.
15. Following his arrest on 4 February 2000 the applicant was detained in a temporary detention centre in Barnaul (Изолятор временного содержания г. Барнаула). Thereafter, the applicant was transferred to the pre-trial detention centre no. IZ-17/1.
In the course of the preliminary investigation the applicant was returned to the temporary detention centre several times in order to participate in investigative measures. The applicant submitted, and the Government did not dispute, that he had spent seventy-nine days in total in the temporary detention centre. The parties did not specify the dates when the transfers to the temporary detention centre had taken place.
16. It is clear that from 4 to 20 February 2000 the applicant was held in the temporary detention centre in a cell measuring 20 sq. m. The applicant submitted that he shared the cell with thirty inmates, that there had been no beds in the cell and that the inmates had to sleep on the floor.
17. According to the Government, the exact number of detainees per cell could not be established because the registers had since been destroyed. The Government also submitted that the applicant's cell had been equipped with beds.
18. From 21 February 2000 to 23 May 2003 the applicant was held in the pre-trial detention centre no. IZ-17/1 in Barnaul.
19. The parties submitted the following information concerning the cells where the applicant had been held.
20. Relying on a certificate issued on 18 November 2005 by the pre-trial detention centre governor, the Government submitted that the applicant had been held in cell no. 208 from 21 February 2000 to 17 March 2000 and from 23 March 2000 to 15 June 2000. The cell measured 24.5 sq. m; was equipped with six beds and accommodated up to seven inmates. According to the certificate, at that time the pre-trial detention centre, which is designed to accommodate 1,135 persons, housed 2,600 to 2,790 inmates.
21. The applicant submitted that the cell measured 12 sq. m and had been severely overcrowded.
22. The Government submitted that from 15 June 2000 to 25 July 2000 the applicant had been held in cell no. 205. The cell measured 32.1 sq. m; it was equipped with eight beds and accommodated up to nine inmates. According to the same certificate, at the material time the detention centre housed 2,600 to 2,750 inmates.
23. The applicant submitted that the cell measured 16 sq. m and had been severely overcrowded.
24. The Government submitted that from 25 July 2000 to 25 March 2001 the applicant had been held in cell no. 221. The cell measured 24.1 sq. m; it was equipped with six beds and accommodated up to six inmates. According to the same certificate, at the material time the detention centre housed 1,900 to 2,320 inmates.
25. The applicant submitted that the cell measured 11 sq. m and had been overcrowded.
26. The Government submitted that from 25 March 2001 to 11 April 2001 the applicant had been held in cell no. 194. The cell measured 24.1 sq. m; it was equipped with six beds and accommodated up to six inmates. According to the same certificate, at the material time the detention centre housed 1,900 to 1,980 inmates.
27. The applicant submitted that the cell measured 10 sq. m and had been overcrowded.
28. The Government submitted that from 11 April 2001 to 14 March 2003 the applicant had been held in cell no. 192. The cell measured 24.8 sq. m; it was equipped with six beds and accommodated up to six inmates. According to the same certificate, at the material time the detention centre housed 1,470 to 1,980 inmates.
29. The applicant disagreed with the Government, claiming that during the two years of his stay in cell no. 192 it had accommodated up to twelve inmates. As a result, inmates had to take turns to sleep or slept on the concrete floor. He submitted written statements by four of his former cellmates, according to which cell no. 192 measured 11 sq. m and had been severely overcrowded.
30. The Government submitted that from 14 April 2003 to 20 May 2003 the applicant had been held in cell no. 128. The cell measured 120.2 sq. m; it was equipped with thirty beds and accommodated up to twenty-seven inmates. According to the same certificate, at the material time the detention centre housed 1,400 to 1,470 inmates.
31. The applicant submitted that the cell measured 100 sq. m. He did not comment on the number of inmates in the cell.
32. Relying on the certificate issued on 18 November 2005 by the detention centre governor, the Government submitted that the conditions in all of the cells had been satisfactory. In particular, the cells had been equipped with a lavatory pan separated from the living area and the cell windows had not been covered with metal shutters. The certificate did not describe the state of the cells during the period of the applicant's detention from 21 February 2000 to 23 May 2003.
33. The Government submitted that the applicant had been allowed one-hour daily walks in the courtyard.
34. The applicant submitted that a lavatory pan had not been separated from the living area and offered no privacy; it had been located within 0.5 or 1 metre from the dining table. The cell windows were covered with metal shutters and let no air through. There was no ventilation in the cells.
35. The applicant pointed out that the sanitary conditions in cell no. 128 had been satisfactory.
36. From 17 to 23 March 2000 the applicant was held in solitary cell no. 3 on suspicion of having the HIV virus. The applicant submitted that the cell had been a punishment cell, located in the basement with no access to daylight or fresh air. He also submitted that he had not been given food for the first three days of his stay in that cell because he had not been provided with any cutlery or tableware by the detention centre administration. According to the certificate of 18 November 2005 issued by the detention centre governor and submitted by the Government, cell no. 3 was a solitary confinement cell rather than a punishment cell. The Government also submitted documents showing that the cell had a window and that the applicant had been provided in good time with cutlery, tableware and other necessary items.
37. The applicant submitted that during the period of his detention his spine had hurt but he had been refused medical assistance. The Government provided the Court with the applicant's medical file, according to which the applicant had received treatment for spinal osteochondrosis at the detention centre's medical unit.
38. The applicant was transported from the pre-trial detention centre to the courthouse on 145 occasions, the last time on 15 May 2003. He offered the following description of the days of transport.
39. On the days of the hearings he had been woken up at 5 a.m. At about 6 a.m. he had been taken from his cell to the so-called “assembly” cell, together with other detainees who had a hearing on that day.
40. The applicant had not normally arrived back at the prison until 7.30 p.m. and had been held in the “assembly” cell until 10 or 11 p.m. During the day he had received no food or outdoor exercise and had often missed the weekly shower.
41. The Government submitted that on the days of transport the applicant had been woken at 6 a.m. and taken to the court in the prison van. He would normally come back to the prison no later than 8 p.m. According to the certificate of 18 November 2005 issued by the detention centre governor, on the days of transport the applicant had been fed in the morning and had been given a packed meal in accordance with the order of the Ministry of Justice of 4 February 2004.
42. The applicant pointed out that the detention centre administration had started to give packed meals to detainees after 4 February 2004 when the respective order was adopted by the Ministry of Justice, whereas he had been released on 23 May 2003.
43. Section 22 of the Detention of Suspects Act (Federal Law no. 103-FZ of 15 July 1995) provides that detainees should be given free food sufficient to maintain them in good health according to standards established by the Government. Section 23 provides that detainees should be held in conditions which meet sanitary and hygienic requirements. They should be provided with an individual sleeping place and given bedding, tableware, cutlery and toiletries. Each inmate should have no less than four square metres of personal space in his or her cell.
44. Annex 3 to the Order of the Ministry of Justice of 4 May 2001 no. 136 (as amended on 4 February 2004) set detailed daily standards for free food, including packed meals, which were given to detainees at the material time.
VIOLATED_ARTICLES: 3
NON_VIOLATED_ARTICLES: 3
